12-1515
         Freeman v. 1199 SEIU Health Care Employees Pension Fund


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 19th day of March, two thousand fourteen.
 4
 5       PRESENT:
 6                     DENNIS JACOBS,
 7                     ROSEMARY S. POOLER,
 8                         Circuit Judges,
 9
10                   NELSON S. ROMÁN,*
11                         District Judge.
12       _____________________________________
13
14       Curtis L. Freeman,
15
16                            Plaintiff-Appellant,
17
18                     v.                                                 12-1515
19
20       1199 SEIU Health Care Employees Pension
21       Fund,
22
23                         Defendant-Appellee.
24       _____________________________________
25
26
27       FOR PLAINTIFF-APPELLANT:                    Curtis L. Freeman, pro se, Brooklyn, NY.
28


                *
               Judge Nelson S. Román, of the United States District Court for the Southern District of
         New York, sitting by designation.
1    FOR DEFENDANT-APPELLEE:                      Suzanne A. Metzger, Assistant General Counsel,
2                                                 1199 SEIU Benefit & Pension funds, New York,
3                                                 NY.

 4        Appeal from a judgment of the United States District Court for the Eastern District of
 5   New York (Cogan, J.).
 6
 7       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 8   DECREED that the judgment of the district court is AFFIRMED.
 9
10           Curtis L. Freeman, pro se, appeals the district court’s grant of summary judgment in
11   favor of 1199 SEIU Health Care Employees Pension Fund (“Fund”) in Freeman’s suit alleging
12   that the Fund failed to properly compute his entitlements under a defined benefit pension plan.
13   We assume the parties’ familiarity with the underlying facts, the procedural history of the case,
14   and the issues on appeal.
15
16           We review orders granting summary judgment de novo and focus on whether the district
17   court properly concluded that there was no genuine issue as to any material fact and the moving
18   party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,
19   321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all
20   inferences in favor of the nonmovant; “[t]he inferences to be drawn from the underlying
21   affidavits, exhibits, interrogatory answers, and depositions must be viewed in the light most
22   favorable to the party opposing the motion.” Nationwide Life Ins. Co. v. Bankers Leasing Ass’n,
23   182 F.3d 157, 160 (2d Cir. 1999) (quoting Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202 (2d
24   Cir. 1995)).
25
26           Here, an independent review of the record and relevant case law reveals that the district
27   court properly granted summary judgment to the Fund. We affirm for substantially the same
28   reasons stated by the district court in its decision filed March 30, 2012.
29
30         We have considered all of Freeman’s arguments and find them to be without merit.
31   Accordingly, we AFFIRM the judgment of the district court.
32
33                                                FOR THE COURT:
34                                                Catherine O’Hagan Wolfe, Clerk
35




                                                     2